DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3, 6-11, and 21-23 are pending.
Claims 1-3, 6-11, and 21-23 are allowed.
The claim set received on 17 February 2022 does not have an amendment to the claims.
Priority
Claims 1-3, 7-11, and 21-23 are given the benefit of the claim for priority to Provisional Application No. 62/221,574, filed 21 September 2015. Claim 6 is given the benefit of the claim for priority to PCT/US2016/052912, filed 21 September 2016, because Provisional Application No. 62/221,574 does not describe the formula for determining the total score in claim 6.
Claim Interpretation
Independent claims 1 and 21 are interpreted as requiring use of a computer in at least one step.
For the purpose of examination in independent claims 1 and 21 the speed of the initial alignment technique is interpreted to be exemplified by that of a global alignment method such as SNAP discussed in the specification at paragraph 134 and the second alignment technique is interpreted to be exemplified by a local alignment method BLASTn that is 1,000-10,000 times slower as discussed in the specification at paragraph 134.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 6-11, and 21-23 are patent-eligible under 35 U.S.C. 101 because the combination of additional elements in independent claims 1 and 21 of performing a global alignment of sequences followed by a local alignment to reference genomes is too complex to be practical to perform in the human mind at USPTO step 2A prong one and is an unconventional combination of additional elements at USPTO step 2B.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 25 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Nos. 15/917,286 and 16/776,405 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The provisional rejection of claims 1-3, 6-11, and 21-23 on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 25, and claims 2-11 and 21-24 of copending Application No. 16/776,405 (reference application) in view of Carver et al. in the Office action mailed 17 September 2021 is withdrawn in view of the terminal disclaimer received 25 February 2022.
The provisional rejection of claims 1-3, 6-11, and 21-24 on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 25, and claims 2-11 and 21-24 of copending Application No. 15/917,286 (reference application) in view of Carver et al. in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631